DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2017/055114, filed on March 6, 2017, which claims the benefit European Patent Application No. EP16168847.8, filed May 10, 2016 and PCT/CN2016/075977 filed March 9, 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “code means” in claims 15-19 and “image processing module” in claim 1. A further description of the “code means” limitation is provided in the Specification on pages 13-14, lines 15-34 (pg. 13) and lines 1-24 (pg. 14).  A further description of the “image processing module” limitation is not provided in the Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


a non-transitory computer readable medium comprising program instructions that, when executed by a processor, perform the recited steps, if supported by the Specification. 
Claim Rejections - 35 USC § 103
Claims 1-5, 7, 10-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130237824), in view of Paltieli et al. (US 20080167553) and Holl et al. (US 20130053697).
Regarding claim 1, Kim teaches a fetal imaging system (Fig. 1 and 2) comprising:
an ultrasound transducer (111);
an acceleration sensor (Fig. 2; 113) for generating an acceleration signal relating to movement of the ultrasound transducer (“The sensor 113 may detect motion information about the probe 110. The sensor 113 according to an embodiment of the present invention may be a tilt sensor, a gyro sensor, a 3-axis magnetic sensor, an acceleration sensor, or the like.” (Para. [0054]);
an output (display unit 120) for providing output information (i.e. cut line/cut surface) to guide a user of the system in respect of moving the ultrasound transducer (Figs. 4 and 6; “…the display unit 120 may display on a 3D ultrasound image a cut line or cut surface which are used to view a 2D cross-section of the 3D ultrasound image in an oblique mode. In this regard, the display unit 120 may also display a 2D ultrasound image corresponding to the cut line or the cut surface.” (Para. [0041]), “The motion information about the probe 110 according to an embodiment of the present invention refers to information about a degree of motion of the probe 110 in a 3D space. According to an embodiment of the present invention, the sensor 113 may have a reference location of the probe 110 which has been 
an image processing module (130) for processing the ultrasound images generated by the ultrasound transducer (“The image processor 130 may generate a 2D ultrasound image or 3D ultrasound image of an object by using ultrasound echo signals obtained by using the probe 110. Also, the image processor 130 may change the location of the cut line or cut surface marked on the 3D ultrasound image based on motion information about the probe 110 detected by a sensor.” (Para. [0047])); and 
a controller (140) for [indirectly] controlling the ultrasound transducer and the output information in dependence on the results of the ultrasound image processing (i.e. cut line/surface) and the controller controls the output information in dependence on the acceleration signal (“The controller 140 may control the probe 110…” (Para. [0048]), “Also, the controller 140 may execute various modes. For example, the controller 140 may execute a 2D image mode, a 3D image mode, an oblique mode, or the like. A 2D image mode is a mode in which a 2D ultrasound image of an object is displayed. A 3D image mode is a mode in which volume data about the object is obtained and a corresponding 3D ultrasound image is displayed based on the obtained volume data. An oblique mode is a mode for displaying an image of an oblique cross-section obtained by cutting an arbitrary location of a 3D ultrasound image. Also, the controller 140 may receive a mode conversion command, and may convert a 
Kim teaches a controller for [indirectly] controlling the ultrasound transducer (i.e. via controlling the display to guide the user to acquire the 2D image) and the output information in dependence on the results of the ultrasound image processing. Kim further teaches that the controller controls the output information in dependence on the acceleration signal.
However, Kim fails to teach that the controller controls the ultrasound transducer in dependence on the acceleration signal and that the results of the ultrasound image processing are the fetal body portion recognized by the image processing module.
In the same field of ultrasonic fetal monitoring, Paltieli et al. teach that the output information is output in dependence on the results of the ultrasound image processing, 
wherein the results of the ultrasound image processing are the fetal body portion recognized by the image processing module (“Fig. 14; “Identifying the fetal head voxels (step 401), such as by image processing. For example, a set of known image conversion filters may be applied on the 2D images of 
It would be obvious to one skilled in the art before the effective filing date to modify the controller of Kim to control the output information in dependence on the results of the ultrasound image processing, wherein the results of the ultrasound image processing are the fetal body portion recognized by the image processing module, as taught by Paltieli et al., in order for a practitioner or user to easily make the ultrasound probe and BPD planes coincide for visualization of the fetal head BPD cross-section. (Para. [0143]).
However, Kim and Paltieli et al. both fail to teach controlling the ultrasound transducer automatically in dependence on the acceleration signal.
In the same field of ultrasound imaging, Holl et al. teach (Fig. 4) that the controller automatically controls the ultrasound transducer, stating “…at step 202, the processor 109 receives data from the motion sensor 107. The motion sensor 107 may push data to the processor 109 at regular intervals or 
It would be obvious to one skilled in the art before the effective filing date to modify the controller of Kim to automatically control the ultrasound transducer in dependence of the acceleration signal, as taught by Holl et al., in order to have the action be executed without a user, to reduce the external temperature of the ultrasound probe, and to keep the probe within safe operating limits (Para. [0029]).
Regarding claim 2, modified Kim teaches the device set forth above but fails to teach that the controller is adapted to control the emission of ultrasound signals in dependence of the movement of the ultrasound transducer or the ultrasound image quality.

It would be obvious to one skilled in the art before the effective filing date to modify the controller of Kim to control the emission of ultrasound signals in dependence of the movement of the ultrasound transducer, as taught by Holl et al., in order to reduce the external temperature of the ultrasound probe and keep the probe within safe operating limits (Para. [0029]).
Regarding claim 3, modified Kim teaches the device set forth above but fails to teach that the controller is adapted to control the emission power of ultrasound transducer in dependence on the speed of movement of the ultrasound transducer.
In the same filed of ultrasound imaging, Holl et al. teach (Fig. 4) controlling the emission power of ultrasound transducer in dependence on the speed of movement of the ultrasound transducer (“The motion sensor is adapted to detect motion of the ultrasound probe and the processor is configured to reduce a power consumption of the ultrasound probe in response to detecting no motion for a period of time with the motion sensor.” (Para. [0008]), “…at step 202, the processor 109 receives data from the motion sensor 107. The motion sensor 107 may push data to the processor 109 at regular intervals or the motion sensor 107 may transmit data continuously in real-time. At step 204, the processor 109 determines if the data indicates that the ultrasound probe 105 is in motion. Typically, when in use, the ultrasound probe 105 would be in nearly constant motion. The motion sensor 107 is sensitive enough to detect even small movements that would occur even when a clinician is trying to hold the ultrasound probe 105 stationary. For example, if the data from the motion sensor 107 indicates that the ultrasound probe 105 is in motion, then the method returns to step 202 where additional data is received. However, if the data from the motion sensor 107 indicates that the ultrasound probe 105 is experiencing no motion, then the method 200 proceeds to step 206. At step 206, the processor 109 determines if the period of time that the ultrasound probe 105 is motionless exceeds a predetermined period of time. For example, according to an embodiment, the predetermined period of time may be 2 seconds. If the processor 109 determines that the ultrasound probe 105 has been motionless for more than 2 seconds, then the method 200 advances to step 208… Next, at step 208, the processor 109 deactivates the ultrasound probe 105. According to an embodiment, the processor 109 may deactivate the ultrasound probe 105 by reducing the power consumption of the ultrasound probe 105.” (Para. 
It would be obvious to one skilled in the art before the effective filing date to modify the controller of Kim to control the emission power of ultrasound transducer in dependence on the speed of movement of the ultrasound transducer, as taught by Holl et al., in order to reduce the external temperature of the ultrasound probe and keep the probe within safe operating limits (Para. [0029]).
Regarding claim 4, modified Kim teaches the device set forth above. Kim teaches a controller for [indirectly] controlling the ultrasound transducer (i.e. via controlling the display to guide the user to acquire the 2D image) and the output information in dependence on the results of the ultrasound image processing. Further, Kim teaches that the controller controls the output information in dependence on the acceleration signal.
However, Kim fails to teach that the image processing module is adapted to detect fetus edges from the results of the ultrasound image processing and that controller is adapted to controls the ultrasound transducer [automatically] in dependence on the acceleration signal and the fetus edges.
In the same field of ultrasonic fetal monitoring, Paltieli et al. teach (Fig. 14) detecting fetus edges from the results of the ultrasound image processing and controlling the ultrasound transducer in dependence on the fetus edges (“Fig. 14; “Identifying the fetal head voxels (step 401), such as by image processing. For example, a set of known image conversion filters may be applied on the 2D images of the fetus head identifying the voxels (or pixels) that belong to fetal head. These voxels may be recorded with their space coordinates in the transmitter coordinate system. (Para. [0127]), Using asymmetry of the identified ultrasound voxels/pixels of the fetal head and/or parts of fetal head, such as the eyes or nose, the face orientation and BPD orientation and parameters may be defined (step 411).” (Para. [0139]), “The BPD orientation and parameters as defined in step 411 may help guide the ultrasound probe directly to the image BPD plane. Accordingly, a special window of the ultrasound probe on the 
It would be obvious to one skilled in the art before the effective filing date to modify the processor and controller of Kim to detect fetus edges from the results of the ultrasound image processing and control the ultrasound transducer in dependence on the fetus edges, respectfully, as taught by Paltieli et al., in order for a practitioner or user to easily make the ultrasound probe and BPD planes coincide for visualization of the fetal head BPD cross-section. (Para. [0143]).
However, Kim and Paltieli et al. both fail to teach controlling the ultrasound transducer automatically in dependence on the acceleration signal.
In the same field of ultrasound imaging, Holl et al. teach (Fig. 4) the controller automatically controlling the ultrasound transducer in dependence on the acceleration signal, stating “…at step 202, the processor 109 receives data from the motion sensor 107. The motion sensor 107 may push data to the processor 109 at regular intervals or the motion sensor 107 may transmit data continuously in real-time. At step 204, the processor 109 determines if the data indicates that the ultrasound probe 105 is in motion. Typically, when in use, the ultrasound probe 105 would be in nearly constant motion. The motion sensor 107 is sensitive enough to detect even small movements that would occur even when a clinician is trying to hold the ultrasound probe 105 stationary. For example, if the data from the motion sensor 107 indicates that the ultrasound probe 105 is in motion, then the method returns to step 202 where additional data is received. However, if the data from the motion sensor 107 indicates that the 
It would be obvious to one skilled in the art before the effective filing date to modify the controller of Kim to automatically control the ultrasound transducer in dependence of the acceleration signal, as taught by Holl et al., in order to have the action be executed without a user, to reduce the external temperature of the ultrasound probe, and to keep the probe within safe operating limits (Para. [0029]).
Regarding claim 5, modified Kim teaches the device set forth above but fails to teach that the controller is adapted to control the output to provide an indication of a direction to move the ultrasound transducer to move towards a fetus or around the edge of the fetus.
In the same field of ultrasonic fetal monitoring, Paltieli et al. teach controlling the output to provide an indication of a direction to move the ultrasound transducer to move towards a fetus (“The BPD orientation and parameters as defined in step 411 may help guide the ultrasound probe directly to the image BPD plane. Accordingly, a special window of the ultrasound probe on the BPD plane may be opened (step 414).” (Para. [0143])). Note that the fetal head BPD orientation and parameters are 
It would be obvious to one skilled in the art before the effective filing date to modify the controller of Kim to control the output to provide an indication of a direction to move the ultrasound transducer to move towards a fetus, as taught by Paltieli et al., in order for a practitioner or user to easily make the ultrasound probe and BPD planes coincide for visualization of the fetal head BPD cross-section. (Para. [0143]).
Regarding claim 7, Kim teaches that the output display comprises a display device (Fig. 1; display unit 120).
Regarding claim 10, modified Kim teaches the device and method set forth above but fails to teach that the image processing module is adapted to identify the neck region by identifying the heart and head.
In the same field of ultrasonic fetal imaging, Paltieli et al. teach identifying the neck region by identifying the heart and head (“…the computer 12 can compute the various relationships displayed in displays 14 and 16 (for example), possibly obviating the need for the positions sensors PS2, PS3 and PS4. The image displayed in display 42 may be used in the same manner for marking, for example, the BPD on the fetal head…” (Para. [0097]), “…including a heart pulse sensor in the fetal head position sensor PS2, the physician may observe the relation of the fetal heart rate (FHR)…” (Para. [0099]), “Identify the fetal head contour within the EUB area (step 202, FIG. 13). This step locates the fetal head contour and provides a first approximation for any internal pattern searched for in the fetal head.” Para. [0118]-[0119])).
It would be obvious to one skilled in the art before the effective filing date to modify the image processing module of Kim to identify the neck region by identifying the heart and head, as taught by 
Regarding claim 11, Kim teaches a fetal imaging method comprising: 
taking an ultrasound image using ultrasound transducer based on a sequence of images at different ultrasound transducer positions (“…providing ultrasound images that a user wants to view by controlling the location of a cut line or a cut surface on a three-dimensional image by using a sensor included in a probe.” (Para. [0010]));
generating an acceleration signal relating to movement of the ultrasound transducer (“The motion information may include information about at least one selected from a tilting direction, tilting angle, rotational direction, and rotational angle of the probe. The sensor may include at least one selected from a tilt sensor, a gyro sensor, a 3-axis magnetic sensor, and an acceleration sensor. (Para. [0017]-[0018]));
outputting information to guide a user of the method to move the ultrasound transducer during the sequence (Figs. 4 and 6; “…the display unit 120 may display on a 3D ultrasound image a cut line or cut surface which are used to view a 2D cross-section of the 3D ultrasound image in an oblique mode. In this regard, the display unit 120 may also display a 2D ultrasound image corresponding to the cut line or the cut surface.” (Para. [0041]), “The motion information about the probe 110 according to an embodiment of the present invention refers to information about a degree of motion of the probe 110 in a 3D space. According to an embodiment of the present invention, the sensor 113 may have a reference location of the probe 110 which has been set in advance. Accordingly, when the probe 110 moves, the sensor 113 may compare the reference location of the probe 110 with a current location thereof and thus detect the motion information.” (Para. [0055]), “Based on the motion information about the probe 110, the ultrasound apparatus 100 may change the location of the cut line or the cut surface (Operation 330).” (Para. [0067]), “A user may change the location of the cut line or the cut 
processing the ultrasound images generated by the ultrasound transducer during the sequence (“The image processor 130 may generate a 2D ultrasound image or 3D ultrasound image of an object by using ultrasound echo signals obtained by using the probe 110. Also, the image processor 130 may change the location of the cut line or cut surface marked on the 3D ultrasound image based on motion information about the probe 110 detected by a sensor.” (Para. [0047])); and
controlling the ultrasound transducer [indirectly] and the output information in dependence on the results of the ultrasound image processing and controlling the output information in dependence on the acceleration signal (“The controller 140 may control the probe 110…” (Para. [0048]), “Also, the controller 140 may execute various modes. For example, the controller 140 may execute a 2D image mode, a 3D image mode, an oblique mode, or the like. A 2D image mode is a mode in which a 2D ultrasound image of an object is displayed. A 3D image mode is a mode in which volume data about the object is obtained and a corresponding 3D ultrasound image is displayed based on the obtained volume data. An oblique mode is a mode for displaying an image of an oblique cross-section obtained by cutting an arbitrary location of a 3D ultrasound image. Also, the controller 140 may receive a mode conversion command, and may convert a mode that is currently executed in the ultrasound apparatus 100. For example, the controller 140 may receive a command for converting a 3D image mode into a 2D image mode and may convert the 3D image mode into the 2D image mode.” (Para. [0049]-[0050]), “A user may change the location of the cut line or the cut surface by tilting or rotating the probe 110 vertically or laterally. In this regard, according to motion information about the probe 110, a 2D ultrasound image on 
Kim teaches [indirectly] controlling the ultrasound transducer (i.e. via controlling the display to guide the user to acquire the 2D image) and the output information in dependence on the results of the ultrasound image processing. Kim further teaches that the controller controls the output information in dependence on the acceleration signal.
However, Kim fails to teach that the controller controls the ultrasound transducer in dependence on the acceleration signal and that the results of the ultrasound image processing are the fetal body portion recognized by the image processing module.
In the same field of ultrasonic fetal monitoring, Paltieli et al. teach that the output information is output in dependence on the results of the ultrasound image processing, 
wherein the results of the ultrasound image processing are the fetal body portion recognized by the image processing module (“Fig. 14; “Identifying the fetal head voxels (step 401), such as by image processing. For example, a set of known image conversion filters may be applied on the 2D images of the fetus head identifying the voxels (or pixels) that belong to fetal head. These voxels may be recorded with their space coordinates in the transmitter coordinate system. (Para. [0127]), Using asymmetry of the identified ultrasound voxels/pixels of the fetal head and/or parts of fetal head, such as the eyes or nose, the face orientation and BPD orientation and parameters may be defined (step 411).” (Para. [0139]), “The BPD orientation and parameters as defined in step 411 may help guide the ultrasound 
It would be obvious to one skilled in the art before the effective filing date to modify the method of Kim to control the output information in dependence on the results of the ultrasound image processing, wherein the results of the ultrasound image processing are the fetal body portion recognized by the image processing module, as taught by Paltieli et al., in order for a practitioner or user to easily make the ultrasound probe and BPD planes coincide for visualization of the fetal head BPD cross-section. (Para. [0143]).
However, Kim and Paltieli et al. both fail to teach controlling the ultrasound transducer automatically in dependence on the acceleration signal.
In the same field of ultrasound imaging, Holl et al. teach (Fig. 4) that the automatically controlling the ultrasound transducer in dependence on the acceleration signal, stating “…at step 202, the processor 109 receives data from the motion sensor 107. The motion sensor 107 may push data to the processor 109 at regular intervals or the motion sensor 107 may transmit data continuously in real-time. At step 204, the processor 109 determines if the data indicates that the ultrasound probe 105 is in motion. Typically, when in use, the ultrasound probe 105 would be in nearly constant motion. The motion sensor 107 is sensitive enough to detect even small movements that would occur even when a clinician is trying to hold the ultrasound probe 105 stationary. For example, if the data from the motion 
It would be obvious to one skilled in the art before the effective filing date to modify the method of Kim to automatically control the ultrasound transducer in dependence of the acceleration signal, as taught by Holl et al., in order to have the action be executed without a user, to reduce the external temperature of the ultrasound probe, and to keep the probe within safe operating limits (Para. [0029]).
Regarding claim 12, modified Kim teaches the device and method set forth above but fails to teach controlling the ultrasound transducer in dependence of the movement of the ultrasound transducer.
In the same filed of ultrasound imaging, Holl et al. teach (Fig. 4) controlling the ultrasound transducer in dependence of the movement of the ultrasound transducer (“…at step 202, the processor 109 receives data from the motion sensor 107. The motion sensor 107 may push data to the processor 109 at regular intervals or the motion sensor 107 may transmit data continuously in real-time. At step 
It would be obvious to one skilled in the art before the effective filing date to modify the method of Kim by controlling the ultrasound transducer in dependence of the movement of the ultrasound transducer, as taught by Holl et al., in order to reduce the external temperature of the ultrasound probe and keep the probe within safe operating limits (Para. [0029]).
Regarding claim 13, modified Kim teaches the device set forth above but fails to teach that the controlling the output to provide an indication of a direction to move the ultrasound transducer to move towards a fetus or around the edge of the fetus.
In the same field of ultrasonic fetal monitoring, Paltieli et al. teach controlling the output to provide an indication of a direction to move the ultrasound transducer to move towards a fetus (“The BPD orientation and parameters as defined in step 411 may help guide the ultrasound probe directly to 
It would be obvious to one skilled in the art before the effective filing date to modify the method of Kim to control the output to provide an indication of a direction to move the ultrasound transducer to move towards a fetus, as taught by Paltieli et al., in order for a practitioner or user to easily make the ultrasound probe and BPD planes coincide for visualization of the fetal head BPD cross-section. (Para. [0143]).
Regarding claim 15, Kim teaches a computer program comprising code means adapted, when said program is run on a computer, to implement the method of claim 10 (“Embodiments of the present invention include a computer-readable recording medium including program commands for executing operations implemented through various computers. The computer-readable recording medium can store program commands, data files, data structures, or combinations thereof. The program commands recorded in the computer-readable recording medium may be specially designed and configured for the present invention or be known to those of ordinary skill in the field of computer software.” (Para. [0086])).
Regarding claim 16, Kim teaches a computer program comprising code means adapted, when said program is run on a computer, to implement the method of claim 11 (“Embodiments of the present invention include a computer-readable recording medium including program commands for executing operations implemented through various computers. The computer-readable recording medium can store program commands, data files, data structures, or combinations thereof. The program commands recorded in the computer-readable recording medium may be specially designed and configured for the 
Regarding claim 17, Kim teaches a computer program comprising code means adapted, when said program is run on a computer, to implement the method of claim 12 (“Embodiments of the present invention include a computer-readable recording medium including program commands for executing operations implemented through various computers. The computer-readable recording medium can store program commands, data files, data structures, or combinations thereof. The program commands recorded in the computer-readable recording medium may be specially designed and configured for the present invention or be known to those of ordinary skill in the field of computer software.” (Para. [0086])).
Regarding claim 18, Kim teaches a computer program comprising code means adapted, when said program is run on a computer, to implement the method of claim 13 (“Embodiments of the present invention include a computer-readable recording medium including program commands for executing operations implemented through various computers. The computer-readable recording medium can store program commands, data files, data structures, or combinations thereof. The program commands recorded in the computer-readable recording medium may be specially designed and configured for the present invention or be known to those of ordinary skill in the field of computer software.” (Para. [0086])).
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130237824), in view of Paltieli et al. (US 20080167553) and Holl et al. (US 20130053697), as applied to claim 5 above, and further in view of Kim et al. (US 20160259898).
Regarding claim 6, modified Kim teaches the device and method set forth above but fails to teach that the controller is adapted to control the output to provide an indication of a speed with which to move the ultrasound transducer (“The image reliability determiner 120 determines a reliability level 
It would have been obvious to one skilled in the art before the effective filing date to modify the controller of Kim in view of Paltieli et al. and Holl et al., to control the output to provide an indication of a speed with which to move the ultrasound transducer, as taught by Kim et al., in order to acquire a more accurate image (Para. [0085]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130237824), in view of Paltieli et al. (US 20080167553) and Holl et al. (US 20130053697), as applied to claim 1 above, and further in view of Chalana et al. (US 20080146932).
Regarding claim 8, modified Kim teach the device and method set forth above but fails to teach that  the ultrasound transducer is fixed to a pad having a surface  for pressing against the abdomen, wherein the ultrasound transducer output is directed perpendicularly to the pad surface.
In the same field of ultrasound imaging, Chalana et al. teach (Fig. 1 and 2A) that the ultrasound transducer is fixed to a pad (transceiver dome 20) having a surface for pressing against the abdomen, wherein the ultrasound transducer output is directed perpendicularly to the pad surface (“The transceiver 10A also includes a transceiver dome 20 that contacts a surface portion of the patient when the selected anatomical portion is scanned. The dome 20 generally provides an appropriate acoustical impedance match to the anatomical portion and/or permits ultrasound energy to be properly focused as it is projected into the anatomical portion. The transceiver 10A further includes one, or preferably an array of separately excitable ultrasound transducer elements (not shown in FIG. 1A) positioned within or otherwise adjacent with the housing 18. The transducer elements may be suitably positioned within the 
It would be obvious to one skilled in the art before the effective filing date to modify the ultrasound transducer of Kim in view of Paltieli et al and Holl et al. by including a pad having a surface for pressing against the abdomen, wherein the ultrasound transducer output is directed perpendicularly to the pad surface, as taught by Chalana et al., in order to provide an appropriate acoustical impedance match to the anatomical portion and/or permit ultrasound energy to be properly focused as it is projected into the anatomical portion (Para. [0298]).
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130237824), in view of Paltieli et al. (US 20080167553) and Holl et al. (US 20130053697) as applied to claims 1 and 11 above, and further in view of Moshiri et al.: Comprehensive Imaging Review of Abnormalities of the Umbilical Cord, 1 Jan 2014, RadioGraphics 2014, vol. 34, no. 1, (pg. 179-196).
Regarding claim 9, modified Kim teaches the device and method set forth above but fails to teach that the controller is adapted to generate an output to direct the user to move the ultrasound transducer to take an image of the neck region of the fetus, and the image processing module is adapted to recognize a neck region and detect a blood flow direction thereby to identify a suspected nuchal cord based on the blood flow direction relative to the neck region.
In the same field of ultrasonic fetal monitoring, Paltieli et al. teach controlling the output to direct the user to move the ultrasound transducer to take an image of the neck region of the fetus (“The BPD orientation and parameters as defined in step 411 may help guide the ultrasound probe directly to the image BPD plane. Accordingly, a special window of the ultrasound probe on the BPD plane may be 
It would be obvious to one skilled in the art before the effective filing date to modify the controller of Kim in view of Paltieli et al. and Holl et al. to control the output to provide an indication of a direction to move the ultrasound transducer to take an image of the neck region of the fetus, as taught by Paltieli et al., in order for a practitioner or user to easily make the ultrasound probe and BPD planes coincide for visualization of the fetal head BPD cross-section. (Para. [0143]).
However, both Kim and Paltieli et al. fail to teach that the image processing module is adapted to recognize a neck region and detect a blood flow direction thereby to identify a suspected nuchal cord based on the blood flow direction relative to the neck region.
In the same field of ultrasonic fetal imaging, Moshiri et al. teach (Fig. 4, 5a-5c, 15a-15b) recognizing a neck region and detecting a blood flow direction thereby to identify a suspected nuchal cord based on the blood flow direction relative to the neck region. Figs. 15a and 15b both show arrows indicating the fetal neck which corresponds to “recognizing a neck region” in the present application. Figs. 4, 5a-5c, and 15b all shows Doppler images of the neck region indication blood flow in the umbilical cord and the velocity (i.e. speed and direction of motion) of the blood flow (“…the umbilical artery demonstrates high-resistance flow on spectral waveforms obtained with Doppler US. With advancing gestation, resistance to flow within the umbilical artery decreases and appears as increased diastolic flow at spectral Doppler US. …the peak systolic to end diastolic (S/D) flow velocity ratio is used in clinical practice (Fig 4).” (pg. 181, right column, Doppler US of the Umbilical Cord, full para. 1, lines. 1-11)).
It would be obvious to one skilled in the art before the effective filing date to modify the image processing module of Kim in view of Paltieli et al. and Holl et al. by recognizing a neck region and detecting a blood flow direction thereby to identify a suspected nuchal cord based on the blood flow 
Regarding claim 14, modified Kim teaches the device and method set forth above but fails to teach generating an output to direct the user to move the ultrasound transducer to take an image of the neck region of the fetus, and detecting a blood flow direction thereby to identify a suspected nuchal cord based on the blood flow direction relative to the neck region.
In the same field of ultrasonic fetal monitoring, Paltieli et al. teach generating an output to direct the user of the method to move the ultrasound transducer to take an image of the neck region of the fetus (“The BPD orientation and parameters as defined in step 411 may help guide the ultrasound probe directly to the image BPD plane. Accordingly, a special window of the ultrasound probe on the BPD plane may be opened (step 414).” (Para. [0143])). Note that the fetal head BPD orientation and parameters are identified by the processor corresponds to the neck region in the present application; and a pop-up window shows the area of the fetal head BPD cross-section allowing the transducer to be moved there.
It would be obvious to one skilled in the art before the effective filing date to modify the method of Kim in view of Paltieli et al. and Holl et al. to generate an output to direct the user of the method to move the ultrasound transducer to take an image of the neck region of the fetus, as taught by Paltieli et al., in order for a practitioner or user to easily make the ultrasound probe and BPD planes coincide for visualization of the fetal head BPD cross-section. (Para. [0143]).
However, both Kim and Paltieli et al. fail to teach detecting a blood flow direction thereby to identify a suspected nuchal cord based on the blood flow direction relative to the neck region.
In the same field of ultrasonic fetal imaging, Moshiri et al. teach (Fig. 4, 5a-5c, 15a-15b) detecting a blood flow direction thereby to identify a suspected nuchal cord based on the blood flow 
It would be obvious to one skilled in the art before the effective filing date to modify the method of Kim in view of Paltieli et al. and Holl et al. by detecting a blood flow direction thereby to identify a suspected nuchal cord based on the blood flow direction relative to the neck region, as taught by Moshiri et al., in order to carefully assess the umbilical cord condition as it plays a critical role in fetal development and well-being (pg. 194, left column, Conclusion, full para. 1, lines 1-3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Deischinger et al. (US 20090093716) refers to a method and apparatus for evaluation of labor with ultrasound. The subject matter contained in this publication is relevant to a portion of the art being considered for this examination; therefore, it was included as relevant prior art.
Paltieli (US 20080167581) refers to determining parameters associated with a female pelvis and cervix. The subject matter contained in this publication is relevant to a portion of the art being considered for this examination; therefore, it was included as relevant prior art.
Carneiro et al. (US 20090093717) refers to an automated fetal measurement from 3D ultrasound data. The subject matter contained in this publication is relevant to a portion of the art being considered for this examination; therefore, it was included as relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E.C./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793